          Case 7:96-cr-00323-LJL Document 134 Filed 08/06/20 Page 1 of 2
                                      Schedule endorsed.

                                           8/6/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

         - v. –
                                                       96 Cr. 323 (LJL)
    RITA GLUZMAN,

                      Defendant.


                         Notice of Motion for Reconsideration
    Please take notice that the United States of America moves this Court to reconsider

its Opinion and Order, entered on July 23, 2019 (Docket Entry 117), 1 as well as its

subsequent related orders, entered on July 28, 2020 (Docket Entries 125–27). The

Government further respectfully requests that this Court set a briefing schedule for

its motion for reconsideration so that the Government may set forth concisely the

matters or controlling decisions which the Government believes the Court has over-

looked. 2 The Government has conferred with counsel for defendant Rita Gluzman,




1The Opinion and Order can also be found at United States v. Gluzman, No. 96 Cr.
323 (LJL), 2020 WL 4233049 (S.D.N.Y. July 23, 2020).
2   The Local Criminal Rules state that:

        … unless otherwise ordered by the Court … in a particular case … [a]
        motion for reconsideration or reargument of a Court order determining
        a motion shall be filed and served within fourteen (14) days after the
        Court’s determination of the original motion. A memorandum setting
        forth concisely the matters or controlling decisions which counsel be-
        lieves the Court has overlooked shall accompany the motion.

Local Criminal Rule 49.1(d). This notice of motion is being filed and served within
fourteen days after the Court’s Opinion and Order, and the Government respectfully
         Case 7:96-cr-00323-LJL Document 134 Filed 08/06/20 Page 2 of 2




and the parties jointly respectfully suggest that the Government’s brief be due on

August 27, 2020, and Gluzman’s responsive brief be due on September 20, 2020. 3

Dated:       New York, New York
             August 5, 2020

                                       Respectfully submitted,

                                       AUDREY STRAUSS
                                       Acting United States Attorney for the
                                       Southern District of New York


                                 By:   ______________________________________
                                       Benjamin A. Gianforti
                                       Michael D. Maimin
                                       Assistant United States Attorneys
                                       (914) 993-1919 / 1952




requests that this Court order a briefing schedule, rather than requiring the Govern-
ment to submit a memorandum at this time.
3If, after receiving Gluzman’s responsive brief, the Government believes a reply brief
to be necessary, it will ask the Court for a short briefing schedule at that time.
